        CASE 0:19-cv-00418-MJD-DTS Document 1 Filed 02/21/19 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Pamela Ngwesse,                                                  Case No.: ______________
                      Plaintiff,

  vs.                                          DEFENDANTS’ NOTICE OF REMOVAL

Wal-Mart Transportation, Inc. and                        (Demand for Jury Trial)
John Robert Jackson,
                   Defendants.


To:     Clerk of the United States District Court for the District of Minnesota.

        PLEASE TAKE NOTICE THAT pursuant to 28 U.S.C. §§ 1332, 1441 and 1446,

Defendants Wal-Mart Transportation, Inc. and John Robert Jackson jointly remove this

action from the Washington County District Court, Tenth Judicial District, State of

Minnesota, to the United States District Court for the District of Minnesota. In support

of this Notice of Removal, Defendants respectfully show and aver as follows:

                      Procedural History and Plaintiff’s Allegations

        1.     Defendants Wal-Mart Transportation, Inc. and John Robert Jackson

(“Defendants”) are defendants in an action commenced in Washington County District

Court entitled Pamela Ngwesse v. Wal-Mart Transportation, Inc. and John Robert Jackson. A

true and correct copy of the Summons and Complaint is attached hereto.               In the

Complaint, Plaintiff Pamela Ngwesse (“Plaintiff”) alleges that she suffered personal

injuries as a result of a motor vehicle accident that occurred in the State of Minnesota,

has in the past and will in the future incur expenses for medical care and treatment, has

in the past and will in the future incur a loss of earnings, has in the past and will in the
      CASE 0:19-cv-00418-MJD-DTS Document 1 Filed 02/21/19 Page 2 of 4



future suffer physical pain and mental harm, and has ongoing past and future economic

losses. The Complaint further alleges that Plaintiff has suffered damages in excess of

$50,000.    Based on Plaintiff’s claims, and a pre-suit demand Plaintiff made to

Defendants in excess of $315,000, it appears to a legal certainty that the amount in

controversy exceeds the jurisdictional minimum of $75,000.         See Kaufman v. Costco

Wholesale Corp., 571 F.Supp.2d 1061, 1063-64 (D. Minn. 2008) (“[T]he removing party

bears the burden of proving, by a preponderance of the evidence, that the amount in

controversy in fact exceeds $75,000. The burden can be met by submitting proof that

the plaintiff’s verdict reasonable may well exceed the jurisdictional minimum, or if, on

the face of the complaint, it is apparent that the claims are likely above that amount.

The jurisdictional inquiry focuses on the claims made at the time of removal.” Id.

(Internal citations omitted)).    A true and correct copy of Plaintiff’s demand to

Defendants is attached as Exhibit A to the Affidavit of John R. Crawford.

       2.     Plaintiff is and was at the time of the accident a resident of the City of

Oakdale, County of Washington, State of Minnesota.                  Defendant Wal-Mart

Transportation, LLC is a Delaware limited liability company with its principal place of

business in the State of Arkansas. Defendant John Robert Jackson is a resident of the

City of Eau Claire, County of Eau Claire, State of Wisconsin.

       3.     Complete diversity exists between the parties to this action and Plaintiff

has claimed in excess of $75,000, exclusive of interest and costs. 28 U.S.C. §1332(a).




                                             2
      CASE 0:19-cv-00418-MJD-DTS Document 1 Filed 02/21/19 Page 3 of 4



                                 Grounds for Removal

       4.      Based upon the foregoing, this Court has original jurisdiction for this

matter pursuant to 28 U.S.C. § 1332, and the entire matter is one which may be removed

to this Court pursuant to 28 U.S.C. § 1441.

             The Procedural Requirements for Removal Have Been Satisfied

       5.      Defendant Wal-Mart Transportation, Inc. received service of a copy of

Plaintiff’s initial pleading setting forth the claim for relief upon which this action is

based on or about January 23, 2019, and Defendant Wal-Mart Transportation, Inc. has

filed this Notice of Removal within 30 days after service pursuant to 28 U.S.C. § 1446(b).

       6.      Defendant John Robert Jackson has yet to be served, but his defense has

been assigned to Lommen Abdo and John Crawford, and Mr. Crawford has served a

joint answer on behalf of Mr. Jackson and Wal-Mart Transportation, Inc.

       7.      Defendants each consent to removal of this action to the United States

District Court for the District of Minnesota pursuant to 28 U.S.C. § 1446(2).

       8.      Defendants are simultaneously serving a copy of this Notice of Removal

on counsel for the adverse party and are filing a copy with the Washington County

District Court, Tenth Judicial District, State of Minnesota, in compliance with 28 U.S.C.

§ 1446(d).

       9.      Pursuant to 28 U.S.C. § 1446, to the best of Defendants’ knowledge, aside

from a copy of all process and pleadings attached hereto, no further proceedings have

taken place in this action.



                                              3
      CASE 0:19-cv-00418-MJD-DTS Document 1 Filed 02/21/19 Page 4 of 4



                                Non-Waiver of Defenses

       10.    By removing this action from the Washington County District Court,

Tenth Judicial District, State of Minnesota, Defendants do not waive any defenses

available to them.

       11.    By removing this action from the Washington County District Court,

Tenth Judicial District, State of Minnesota, Defendants do not admit any of the

allegations in Plaintiff’s Complaint.

       WHEREFORE, Defendants remove the above-captioned action from the

Washington County District Court, Tenth Judicial District, State of Minnesota to the

United States District Court for the District of Minnesota and submit that no further

proceedings be had in state court.



Dated: February 21, 2019                      LOMMEN ABDO, P.A.


                                              /s/ John R. Crawford
                                              John R. Crawford, # 158033
                                              Lauren E. Nuffort, #390977
                                              1000 International Centre
                                              920 Second Avenue South
                                              Minneapolis, MN 55402
                                              Telephone: 612.336.9331
                                              Facsimile: 612.436.1478
                                              Email: jcrawford@lommen.com
                                              Email: lnuffort@lommen.com

                                              Attorneys for Defendants Wal-Mart
                                              Transportation, Inc. and John Robert Jackson




                                          4
